
	
		I
		111th CONGRESS
		1st Session
		H. R. 2660
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to require the
		  appropriate Federal banking agencies to prescribe capital standards for certain
		  special purpose entities.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Capital Enhancement Act of
			 2009.
		2.Regulation of
			 Special purpose entitiesThe
			 Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended by inserting
			 after section 38 the following new section:
			
				38ACapital
				standards for certain special purpose entities
					(a)In
				generalEach appropriate
				Federal banking agency shall prescribe capital standards, including a leverage
				limit and a risk-based capital requirement, for special purpose entities, or
				similar types of vehicles or entities, that are sponsored by insured depository
				institutions regulated by such agency. Such capital standards shall conform, to
				the extent practicable, with the capital standards prescribed for such
				institution under section 38(c).
					(b)Additional
				measuresAn appropriate
				Federal banking agency may, by regulation, establish any additional relevant
				capital measures for special purpose entities, or similar types of vehicles or
				entities, that are sponsored by insured depository institutions that such
				agency determines necessary to guard against the risk that such special purpose
				entities, or similar types of vehicles or entities, become
				undercapitalized.
					(c)Determination of
				sponsorshipFor purposes of
				subsection (a), a special purpose entity, or similar type of vehicle or entity,
				is sponsored by an insured depository institution if the finances of the
				special purpose entity, or similar type of vehicle or entity, and the insured
				depository institution are intertwined such that the failure of the special
				purpose entity, or similar type of vehicle or entity, would have a significant
				impact on the insured depository institution.
					(d)Special purpose
				entity definedThe
				appropriate Federal banking agencies shall jointly define the term
				special purpose entity for purposes of this section. In defining
				such term, the appropriate Federal banking agencies shall focus on trusts and
				other legal entities established by or for an insured depository institution to
				fulfill narrow, specific, or temporary objectives, including—
						(1)the holding of
				financial assets transferred during a securitization process;
						(2)issuing applicable
				securities representing claims on such assets;
						(3)receiving and
				reinvesting cash flows from such assets; and
						(4)distributing
				proceeds to holders of the
				securities.
						.
		
